DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations to the base claims 1, 4, and 7. Claim 1 includes a method for determining relative positions of dual screens, suitable for a dual-screen foldable terminal in which two screens of the terminal are provided with at least two types of sensors, respectively, the method comprising: collecting data of each sensor on the two screens, respectively; simulating data of a target virtual sensor according to the data collected on each screen using a fusion algorithm; and determining an included angle according to the data of the target virtual sensor corresponding to the two screens in combination with all other elements of the base claim. Claims 2-3, and 12-14 all include the limitations of base claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 4 includes a display control method, suitable for a dual-screen foldable terminal in which two screens of the terminal are provided with at least two types of sensors, respectively, the method comprising: collecting data of each sensor on the two screens, respectively; simulating data of a target virtual sensor according to the data collected on each screen; determining an included angle according to the data of the target virtual sensor corresponding to the two screens; and controlling a display content on the two screens according to a value of the included angle in combination with all other elements of the base claim. Claims 5-6, and 15-16 all include the limitations of base claim 4 and are considered to be allowable at least for the same reasons as claim 4. Claim 7 includes a dual-screen foldable terminal, in which two screens of the terminal are provided with at least two types of sensors, respectively, the terminal comprising: a collection module configured to collect data of each sensor on the two screens, respectively; a simulation module configured to simulate data of a target virtual sensor according to the Claims 8-11 all include the limitations of base claim 7 and are considered to be allowable at least for the same reasons as claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841